The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on March 12, 2019, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: March 12, 2019




                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO

 In re:                                               )           Case No. 17-17361
                                                      )
 RICHARD M. OSBORNE,                                  )           Chapter 11
                                                      )
          Debtor.                                     )           Judge Arthur I. Harris

   SECOND AMENDED EVIDENTIARY HEARING SCHEDULING ORDER

          On March 12, 2019, the Court held a hearing on the debtor’s motion to

reschedule the hearing on creditor First National Bank of Pennsylvania’s motion to

appoint a Chapter 11 trustee and for an extension of time to conduct discovery

(Docket No. 407) and the creditor’s objection (Docket No. 411). For the reasons

stated in open court, the Court grants the debtor’s motion to reschedule the hearing

and extend the time to conduct discovery and overrules the creditor’s objection.

The Court also orders the debtor to show cause at the rescheduled evidentiary

hearing why this case should not be converted or dismissed, whichever is in the

best interest of the creditors and the debtor’s estate.




17-17361-aih       Doc 413      FILED 03/12/19            ENTERED 03/13/19 14:16:13            Page 1 of 3
      Therefore, in order to secure the just, speedy, and inexpensive determination

of this matter, the parties are directed to comply with the following deadlines:

      (1) DISCOVERY. All discovery, including depositions of fact and expert

witnesses, shall be completed on or before May 14, 2019.

      (2) EVIDENTIARY HEARING. An evidentiary hearing will be held at

9:00 A.M. on June 20, 2019, in Courtroom 1A of the Howard M. Metzenbaum

U.S. Courthouse, 201 Superior Avenue, Cleveland, Ohio 44114.

      (3) WITNESS AND EXHIBIT LISTS. No later than June 13, 2019, each

party will file with the Court and provide opposing counsel with a list of

(i) the witnesses the party intends to call along with a statement of the issues about

which each witness is expected to testify and (ii) the exhibits the party intends to

introduce at the evidentiary hearing.

      (4) EXHIBITS. No later than June 13, 2019, the parties shall deliver to

chambers, but not file, three complete sets of exhibits and serve a complete set of

exhibits on opposing counsel. Movant’s exhibits shall be marked with numbers

and respondent’s exhibits shall be marked with letters. Counsel for all parties

should ensure that names of minor parties, birthdays, social security numbers,

taxpayer-identification numbers, and account numbers are appropriately redacted

pursuant to Bankruptcy Rule 9037.

                                           2




17-17361-aih   Doc 413    FILED 03/12/19       ENTERED 03/13/19 14:16:13     Page 2 of 3
      (5) STIPULATIONS. No later than June 13, 2019, the parties are to file

Stipulations of Fact or, in the alternative, a Joint Statement that all material facts

are disputed. In addition, the parties may agree to have the matter resolved solely

on the basis of their Stipulations of Fact without an evidentiary hearing. If this is

the case, the parties should so indicate in their joint stipulation, and the joint

stipulations should also be submitted no later than June 13, 2019.

      (6) BRIEFING. Any party wishing to submit additional briefing should do

so no later than June 13, 2019.

      (7) EXPERT TESTIMONY. No later than June 13, 2019, any party

intending to present expert testimony shall comply with the disclosure

requirements of Fed. R. Civ. P. 26(a)(2), made applicable to this matter under

Bankruptcy Rules 7026 and 9014.

      If any date indicated above creates a scheduling conflict, any party with such

a conflict shall be responsible for conferring with the remaining counsel and the

Courtroom Deputy, Ms. Stephanie Zelman-Thanasiu [(216) 615-4402], by

March 29, 2019, to schedule an acceptable alternate date.

      IT IS SO ORDERED.




                                            3




17-17361-aih   Doc 413    FILED 03/12/19        ENTERED 03/13/19 14:16:13     Page 3 of 3
